DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites the term “tip point”. This term “Tip point” from claim 1 is interpreted as a tip point between two arc portions. That is to say the two arc portions meet at a point of maximum value in height.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USpgpub 20070227279) in view of Huang et al. (USP 8490284).
	Regarding claims 1 and 10, Watanabe et al. discloses a worm assembly for a steering assembly comprising: a worm shaft (47), having a first end; a second end located opposite the first end; and a middle portion between the first end and the second end, the middle portion (seen in fig.1 and fig.4) including a first plurality of teeth to define a threaded portion of the worm shaft (seen in figures); and a worm gear (48) including a second plurality of teeth for meshing with the first plurality of teeth (seen in fig.4), each tooth of the [first] plurality of teeth defining a pair of flank segments (47b,c seen in fig. 6b or fig.7) extending from a tooth base (seen in figures) and meeting at a tip region (tip region could be interpreted as 47a and 47c), the pair of flank segments defining a non-continuously curving geometry within the tip region (as evident in fig.6b or fig. 7; the tip region has a non-continuously curving geometry).  
Watanabe et al. doesn’t explicitly show wherein the pair of flank segments meet within the tip region at a tip point that at least partially defines the non-continuously curving geometry within the tip region.  Although it is understood that should the reliefs in the tip region be pronounced enough they would meet at a tip point (as is known in the art). For sake of clarity a teaching will be provided for this concept.
Huang et al. teaches the concept of providing a pair of tooth flank segments (fig.6, flanks of the tooth) which meet within a tip region at a tip point that at least partially defines the non-continuously curving geometry within the tip region (fig.6, as seen in this figure the tip relief follows a curvature that allows the teeth to meet at a tip point; as disclosed by Huang a cubic curve is used to modify the tooth shape at the tip region and thus there would be a maximum value at x = 0 in the figures or rather there would be a tip point. It also follows that this tip point would be part of the non-continuously curving geometry within the tip region when taught to Watanabe). Huang teaches the use of this profile provides a smooth continuous curve whereby noiseless operation and stable and unrippled output is produced in the gear system (col.2, lines 13-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified/substitute the tip region disclosed in Watanabe et al. to include flank segments which meet at a tip point as suggested by Huang et al. in order to provide the same predictable result of providing relief to the gear teeth in the tip region. In addition, Huang teaches the use of this profile provides a smooth continuous curve whereby noiseless operation and stable and unrippled output is produced in the gear system (col.2, lines 13-19). It also follows that this tip point would be part of the non-continuously curving geometry within the tip region when taught to Watanabe
It is further noted that such a change from a plateau to a tip point is old and well known in the art of gearing and would amount to nothing more than a design choice based on the needs of the gear system.
Regarding claim 4, Watanabe et al. discloses wherein each tooth of the plurality of teeth further defines a first transition region between one of the pair of flank segments and the tip region, each tooth further defining a second transition region between the other of the pair of flank segments and the tip region, and each tooth further defining a pair of arc portions, each of the pair of arc portions extending from one of the transition regions (as evident in fig.7, the flank segments of the teeth transition from 47b to 47c, i.e. transition region, where 47c forms the arc portions and is curved from the transition region).
Regarding claims 5-9, Watanabe et al. discloses a gear tooth profile but fails in line with Applicant’s concept but fails to explicitly disclose the values of the assembly comprising wherein at least one of the arc portions is defined by a radius of curvature greater than 0.6 millimeters, the assembly of claim 4, wherein at least one of the arc portions is defined by a radius of curvature of between 1 millimeter and 2 millimeters, the assembly of claim 6, wherein each the radius of curvature is equal to 1.2 millimeters,  the assembly of claim 1, wherein each of the first plurality of teeth have a height of 2.7 millimeters, the assembly of claim 3, wherein the plateau portion has a length of about 0.19 millimeters.  
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, Applicant’s specification does not provide any evidence of an unpredictable result of significant criticality to the very particular values being claimed. The values simply appear to amount to nothing more than a difference of dimensions from the prior art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the gearing in Watanabe et al. to achieve Applicant’s claimed values. 
It is further important to note that changes of sizes and dimensions of the various sections of a gear is old and well known. The prior art of record provides further evidence that many variations could be made depending on the gear system utilized and/or the desired final product.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant’s again argue that the claimed feature of the tooth flanks meeting at a tip point is not disclosed in the prior art, in particular Huang. Firstly it is important to note that Huang is being utilized solely as a teaching reference with the goal of teaching the obviousness of providing or making use of tooth profile which has a tip point instead of a plateau flat portion in the tip region. Huang’s profile follows a cubic curve as evident in the figures and described in its specification. Said cubic curve would have a tip point at x= 0; that is to say it’s maximum value along the Y axis is defined at x= 0 and thus would define a tip point. This is consistent with the idea that the profile of the tooth tangentially contacts the basic tooth shape very specifically at the midpoint of the dedendum, i.e. x=0. So there is no contrast with applicant’s claim limitation. It is further important to note that Applicant provides little to no criticality on the use of a tip point versus a plateau portions and the specification merely recites them as alternatives of each other and said tooth profiles are old and well known in the art.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656